Citation Nr: 1709389	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned an initial 30 percent rating, effective May 14, 2008, the date of receipt of the claim for service connection.  

In January 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

In March 2014, the Board remanded the claim for further development.  While on remand, in a December 2014 rating decision, the agency of original jurisdiction (AOJ) granted an initial 70 percent rating for PTSD, effective May 14, 2008, the date of receipt of the claim for service connection.  

In April 2015, the Board denied the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the parties submitted a Joint Motion for Remand (JMR) requesting that the April 2015 Board decision be vacated and remanded to the Board for additional development.  The Court granted the motion the same month.

Importantly, while the JMR specifically noted that the portion of the Board's decision addressing the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) should be vacated, such issue was only addressed in the Board's decision pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); a claim and appeal for TDIU did not exist separate and apart from the increased rating claim.  Thus, given the Veteran's request to withdraw his appeal as to the increased rating claim, the implicit TDIU aspect of the appeal is dismissed as well.  Such action is consistent with the Veteran and his representative's intent.  Specifically, a statement submitted with the Veteran's withdrawal requests states "[f]ollowing this withdrawal, [the Veteran] should have no appeals pending before VA."  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  


FINDING OF FACT

In a February 2017 submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a February 2017 submission, the Veteran withdrew from appeal the claim for an initial rating in excess of 70 percent for PTSD.  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


